Citation Nr: 0620132	
Decision Date: 07/11/06    Archive Date: 07/21/06	

DOCKET NO.  02-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In February 2004, the Board 
remanded the appeal for additional evidentiary development.  

As noted in the February 2004 remand, the record raises the 
issues of entitlement to service connection for back, knee 
and ankle disorders secondary to pes planus; entitlement to 
service connection for rheumatoid arthritis; and entitlement 
to a permanent and total disability evaluation for pension 
purposes.  These issues, however, are not developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 

FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, bilateral 
pes planus was aggravated during military service.  


CONCLUSION OF LAW

Bilateral pes planus was aggravated during military service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral pes planus.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, in determining to where to 
give credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.  

The veteran claims that pes planus was caused or aggravated 
by military service.  In this regard, a January 1945 
enlistment examination diagnosed second-degree pes planus, 
bilaterally.  Thereafter, service medical records, including 
the April 1946 separation examination, are negative for 
complaints and/or treatment for pes planus.  

Postservice, the contemporaneous medical evidence of record 
is uniform in showing a current diagnosis of foot problems, 
including bilateral pes planus, beginning in the 1970's.  Of 
greatest evidentiary value, however, is the uncontradicted 
medical opinion evidence of record from both private and VA 
examiners which agrees with the veteran's argument that 
bilateral pes planus was aggravated by military service.  See 
the April 2002 letter from Robert E. Gallucci, D.P.M.; and 
the VA medical opinion dated in January 2006. 

Accordingly, in light of this uncontradicted evidence, 
service connection for bilateral pes planus is granted.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.306.  

The appeal is allowed.

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed.  


ORDER

Service connection for bilateral pes planus is granted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


